Citation Nr: 0030223	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had verified active military service from October 
12, 1976, to December 15, 1976, and from November 1983 to 
April 1991.  The veteran also had verified active duty for 
training from October 17, 1980, to June 8, 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO denied entitlement to 
service connection for sinusitis, a bilateral shoulder 
disorder, and a left knee disorder.  The RO also determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for a right knee disorder.  
In an October 1998 Statement of the Case (SOC), the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for a 
cervical spine disorder.  The veteran's substantive appeal 
was received in November 1998.  

A hearing was conducted in September 2000 before a local RO 
hearing officer.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claims are fairly adjudicated.

As noted above, a hearing was conducted at the RO in 
September 2000.  Review of the record does not reveal that a 
local accredited representative from the Disabled American 
Veterans (DAV), a recognized organization designated by the 
veteran as her representative in September 1997 (see VA Form 
21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative"), has had an opportunity to 
review the claims folder and provide written argument prior 
to the claims folder being returned to the Board.  (emphasis 
added).  The law provides that a veteran has the right to 
full representation in all stages of an appeal by a 
recognized organization.  38 C.F.R. § 20.600 (2000).  

Furthermore, review of the record reveals that subsequent to 
the above-mentioned September 2000 hearing the veteran has 
not been issued a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 19.31 (2000).  

As noted as part of an Appellant's Brief submitted in October 
2000, a DAV National Appeals Officer argued that remand was 
necessary due to the above-discussed procedural defects.  The 
Board agrees.  

The Board also points out that, generally, any pertinent 
evidence that is accepted by the Board must be referred to 
the RO for review and preparation of a SSOC, 
unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (2000).  This 
procedural requirement has not been met in this case.  

Additional evidence is shown to have been associated with the 
veteran's claims folder that has not been considered by the 
RO.  Specifically, this evidence is shown to have been 
received by the RO on July 5, 2000, subsequent to the RO's 
issuance of the SSOC mailed to the veteran in December 1999.

Review of this evidence shows that it consists of a letter 
and examination report, both dated on June 20, 2000, and 
shown to have been signed by a private physician, Mark F. 
McDonnell, M.D.  The physician essentially provided a 
diagnosis of cervical lumbar spondylosis as well as his 
clinical opinion that it was "certainly possible" that the 
diagnosed disorder "could have been partially caused by [the 
veteran] working as a tank mechanic in the military."  
Again, this letter was not of record at the time of the 
December 1999 SSOC.  

In essence, neither the veteran nor the representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(2000).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following:  

1.  The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the December 1999 SSOC, 
to include the above-discussed private 
medical evidence received by VA in July 
2000 as well as the September 2000 
hearing transcript, in conjunction with 
the veteran's claims.

2.  Thereafter, the RO should afford the 
local representative the opportunity to 
review the veteran's claims folder and 
present arguments.  

If any benefit sought is not granted, the veteran and her 
representative must be furnished an SSOC, and be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



